Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 2/25/2021, claims 1-17 are presented for examination. Claims 1, 3, 12, and 17 are independent.
Amended claim(s): 1, 3, 12, and 17.
Rejection of claims under 35 USC 112 is withdrawn in view of amendments to the claims.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim limitation: “using the frequency structure, generating a graphical image, wherein the graphical image is of a pre-specified width in pixels and pre-specified height in pixels, and wherein the pre-specified width corresponds to a cyclical repeating interval made up of multiple bins, the graphical image having been generated such that a bin of the multiple bins, is the bin having a highest count, and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hideshima, Yusuke, and Hideki Koike. "STARMINE a visualization system for cyber attacks. Proceedings of the 2006 Asia-Pacific Symposium on Information Visualisation-Volume 60. Australian Computer Society, Inc., 2006.
US-20100257267-A1
US-20110035271-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432